Case: 15-60542      Document: 00513465240         Page: 1    Date Filed: 04/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60542
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 14, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JULIUS CESIL TAYLOR, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:02-CR-74-1


Before STEWART, Chief Judge, and OWEN and COSTA, Circuit Judges.
PER CURIAM: *
       Julius Cesil Taylor, Jr., appeals the revocation of his supervised release
and the resulting sentence of 24 months of imprisonment with no additional
term of supervised release. He avers that the evidence was insufficient to
prove that he violated the conditions of his supervised release by committing
the Mississippi offense of aggravated domestic violence, a Grade B violation.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60542    Document: 00513465240     Page: 2   Date Filed: 04/14/2016


                                 No. 15-60542

Additionally, Taylor challenges the substantive reasonableness of the sentence
imposed upon revocation.
      We review a district court’s decision to revoke supervised release for
abuse of discretion. United States v. Spraglin, 418 F.3d 479, 480 (5th Cir.
2005). A district court does not abuse its discretion in revoking a defendant’s
supervised release if a preponderance of the evidence satisfies the court that
the defendant has failed to comply with the conditions of supervised release.
United States v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995). Of relevance
here, one can be found guilty of aggravated domestic violence if he (i) attempts
to cause serious bodily injury to another, or causes such an injury purposely,
knowingly or recklessly under circumstances manifesting extreme indifference
to the value of human life or (ii) attempts to cause or purposely or knowingly
causes bodily injury to another with a deadly weapon or other means likely to
produce death or serious bodily harm. MISS. CODE ANN. § 97‐3‐7(4)(a).
      The evidence showed, which the district court found credible, that Taylor
punched and kicked his wife and threatened to kill her with a firearm. We
must defer to that credibility determination. See United States v. Goncalves,
613 F.3d 601, 609 (5th Cir. 2010). Based on the evidence presented at the
revocation hearing, “a reasonable trier of fact could reach the conclusion being
challenged.” See United States v. Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir.
1994). Therefore, the district court did not abuse its discretion in finding that
the preponderance of the evidence supported a finding that Taylor violated the
conditions of his supervised release by committing the Mississippi offense of
aggravated domestic violence. See Spraglin, 418 F.3d at 480.
      Taylor argues that his sentence is substantively unreasonable because it
was his first revocation and because he had no prior issues with his
supervision.   Because Taylor did not object to the reasonableness of his



                                       2
    Case: 15-60542   Document: 00513465240     Page: 3   Date Filed: 04/14/2016


                                No. 15-60542

sentence, review is limited to plain error. See United States v. Whitelaw, 580
F.3d 256, 259-60 (5th Cir. 2009). The revocation sentence imposed in the
instant case fell within the advisory range and is, therefore, entitled to an
appellate presumption of reasonableness.       See United States v. Lopez-
Velasquez, 526 F.3d 804, 809 (5th Cir. 2008). Taylor’s arguments amount to
nothing more than a disagreement with the sentence imposed, and he fails to
rebut the presumption of reasonableness attached to his sentence. See id.
      The judgment of the district court is AFFIRMED.




                                      3